Ferguson, Judge
(concurring in the result) :
I concur in the result.
It may well be, as the Chief Judge implies, that the question before us is moot, at least insofar as, matters now stand. However, I believe that additional comments are in order.
Prior to trial, the convening authority accepted the accused’s offer to plead guilty. The offer provided that in return for the plea, the convening authority would approve no more than a certain specified sentence and would suspend, for a period of fifteen months, all unexecuted portions of the sentence, including the confinement, except the reduction in grade. The suspension was “to take effect upon the date of the convening authority’s action.” In accordance with the agreement the accused pleaded guilty on December 3, 1968. The convening authority did not take action on the record until February 17, 1969. During this seventy-six-day period, the accused was kept in confinement.1 It is now contended by the appellant that the convening authority’s inaction for seventy-six days violated the intent of the pretrial agreement.
Since the convening authority was obliged by the terms of the pretrial agreement to suspend the confinement portion of the sentence, along with the remainder, I perceive no justification for retaining the accused in confinement after his conviction in view of the fact that such confinement can be no more rigorous than that required to insure the presence of the adjudged prisoner during appellate review. Reed v Ohman, 19 USCMA 110, 41 CMR 110 (1969). Since the confinement must not be punitive in nature,2 what then could have been the reason or purpose thereof? The Chief Judge, in his opinion, also recognizes this anomaly but does not pass on the issue because he feels that, “Right or wrong, the decision to confine pending review is not now challenged by the accused.”
I disagree with that assessment for I believe that the decision to retain the accused in confinement after his trial is central to the issue before us. Had the accused not been confined, it would have made little difference in the total context of this case when the convening authority acted on the record. Specifically, the accused alleges that he was confined for an un-consionable period of time waiting for the convening authority to take the precise action which both knew must be taken.
Under the particular circumstances of this case and in light of the provisions of the pretrial agreement, the purpose of the accused’s post-trial confinement not appearing on the record (Reed v Ohman, supra), I believe that the period of time between the date of trial and the action of the convening authority was too long. See United States v Tucker, 9 USCMA 587, 26 CMR 367 (1958).
Insofar as relief for the accused is concerned, I agree with the Chief Judge that “It will be time enough to take further action if the suspension is vacated, and the punishment adjudged by the court-martial is sought to be imposed. See Walker v United States, ... [19 USCMA 247, 41 CMR 247 (1970)].”

 The accused was also confined for one hundred and eight days prior to trial.


 See my separate opinions in Dale v United States, 19 USCMA 254, 41 CMR 254 (1970), and Walker v United States, 19 USCMA 247, 41 CMR 247 (1970).